UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1680


ROSS A. FIORANI, JR.,

                Plaintiff - Appellant,

          v.

NAVY FEDERAL CREDIT UNION; ROBERT BERGER; KAREN COMPHER;
FAIRFAX COUNTY POLICE DEPARTMENT; OFFICER      FEIGLESON,
official capacity; SHENANDOAH INTELLIGENCE AGENCY, INC.;
THEMA T. SCOTT,

                Defendants - Appellees.



                            No. 15-1717


ROSS A. FIORANI, JR.,

                Plaintiff - Appellant,

          v.

NAVY FEDERAL CREDIT UNION; ROBERT BERGER; KAREN COMPHER;
FAIRFAX COUNTY POLICE DEPARTMENT; OFFICER      FEIGLESON,
official capacity; SHENANDOAH INTELLIGENCE AGENCY, INC.;
THEMA T. SCOTT,

                Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00667-LO-JFA)


Submitted:   November 17, 2015            Decided:   November 19, 2015
Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross A. Fiorani, Jr., Appellant Pro Se.    Thomas R. Waskom,
HUNTON & WILLIAMS, LLP, Richmond, Virginia; Ann Gouldin
Killalea, Assistant County Attorney, Fairfax, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       In these consolidated appeals, Ross A. Fiorani, Jr., seeks

to   appeal      the    district    court’s      order    dismissing      his   civil

complaint and denying his challenge to the removal of the action

from state court. *          We have reviewed the record and find no

reversible      error.      Accordingly,         although   we    grant    leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.              Fiorani v. Navy Fed. Credit Union, No.

1:15-cv-00667-LO-JFA (E.D. Va. June 19, 2015).                    We dispense with

oral       argument    because    the    facts    and    legal    contentions      are

adequately      presented    in    the    materials      before   this    court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




       *
       In Appeal No. 15-1680, Fiorani does not identify the order
he seeks to appeal.    In fact, we found no entry of any order
prior to the filing of his notice of appeal. In his notice of
appeal, Fiorani generally objected to the removal of his action
to federal district court, a claim addressed in the district
court’s final order, the subject of Appeal No. 15-1717.



                                           3